PER CURIAM.
Edghill Leo Francis appeals the district court’s order dismissing his 28 U.S.C. § 2241 (1994) petition, in which he challenged conditions of his confinement, without prejudice. Because Francis may amend his complaint to proceed under 42 U.S.C.A. § 1983 (West Supp.2001) rather than § 2241, the district court’s dismissal without prejudice is not a final order and is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Therefore, we deny a certificate of appealability and dismiss this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.